Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Martin L. Smith, WSBA #24861
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Tel: (503) 326-7659
Email: martin.l.smith@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18, Plaintiff



                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF OREGON

 In re                                                Case No. 16-33185-pcm7

 Peter Szanto,

 Debtor.

 United States Trustee,                               Adversary No. 18-03022-pcm

 Plaintiff,
                                                      DECLARATION OF MARTIN L.
   v.                                                 SMITH IN SUPPORT OF UNITED
                                                      STATES TRUSTEE’S OBJECTION
 Peter Szanto,                                        TO DEFENDANT’S MOTION TO
                                                      DISMISS
 Defendant.



         I, Martin L. Smith, declare as follows:
         1.      I am employed as a trial attorney by the United States Department of Justice in
the Seattle Office of the United States Trustee.
         2.      I have personal knowledge of the facts set forth herein and, if called as a witness,
I would testify competently thereto.
         3.      This declaration is filed in support of the United States Trustee’s objection to the
Motion for Terminating Sanctions for Plaintiff’s Continuing Discovery Abuses filed on February
28, 2019, by Peter Szanto.

DECLARATION


                        Case 18-03022-pcm          Doc 178     Filed 03/01/19
       4.      Attached hereto as Exhibit A is a true and correct copy of an email I sent to Mr.
Szanto earlier today.
       I declare under penalty of perjury that the foregoing is true and correct.
       Executed this 1st day of March, 2019

                                                     /s/ Martin L. Smith
                                                     Martin L. Smith




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I served a copy of the foregoing

DECLARATION OF MARTIN L. SMITH IN SUPPORT OF UNITED STATES

TRUSTEE’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS

by mailing a copy of this document, with Exhibit A, by United States first class mail, postage

prepaid, addressed to the following:

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657



                                              GREGORY M. GARVIN
                                              Acting United States Trustee for Region 18

                                              /s/ Cori Gustafson
                                              Cori Gustafson
                                              Paralegal




DECLARATION


                        Case 18-03022-pcm       Doc 178      Filed 03/01/19
From:            Smith, Martin (USTP)
To:              Peter Szanto (szanto.pete@gmail.com)
Subject:         Discovery at Santa Ana UST Office
Date:            Friday, March 01, 2019 9:38:00 AM
Importance:      High


Mr. Szanto – this morning I reviewed your recently-filed motion to dismiss the UST v. Szanto
adversary proceeding, no. 18-3022, and realized that in my letter to you dated February 7,
2019, I inadvertently had the wrong area code for Mr. Cadigan’s telephone number. The area
code is 714, not the 741 in the letter. I apologize for any inconvenience this has caused you.
If you telephone the Santa Ana office at (714) 338-3400, Mr. Cadigan can arrange for you to
pick up the discovery documents at your convenience.

In the future, and as I have previously indicated to you, if you have any issue relating to the
ongoing litigation you should email me and I will timely respond. Your late-night telephone
messages where you vent, but do not leave any specific information about what the issue is,
are not conducive or constructive to resolving matters such as the current one which was
simply my mistake in transposing the area code numbers.

Martin L. Smith
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
700 Stewart Street, Suite 5103
Seattle, WA 98101-1271
(206) 553-2000 ext 251

This message and any attachments are intended only for addressee and may contain information that
is privileged, “Limited Official Use,” or “Sensitive But Unclassified.” If the reader of the message is
not the intended recipient, then any dissemination of this communication is strictly prohibited. If
you have received this communication in error, please notify us immediately by replying to this e-
mail message or by telephone at the number above, and delete the message and any attachments
from your system. Thank you.




                                       EXHIBIT A
                       Case 18-03022-pcm Doc 178               Filed 03/01/19
